Citation Nr: 1007625	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  05-06 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD) prior 
to December 13, 2004, currently rated 30 percent disabling.

2.  Evaluation of PTSD from December 13, 2004 to August 14, 
2006, rated 50 percent disabling.

3.  Evaluation of PTSD from August 14, 2006, currently rated 
70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 
1969.

These matters come before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In that decision, the RO granted service 
connection for PTSD and assigned a 10 percent rating, 
effective the April 30, 2002 date of claim.  Subsequent RO 
decisions granted ratings of 30 percent prior to December 13, 
2004, 50 percent from December 14, 2004 to August 14, 2006, 
and 70 percent from August 14, 2006.  The Veteran did not 
indicate that he was satisfied with the assigned ratings, and 
is presumed to be seeking the maximum possible rating 
throughout the appeal period.  See AB v. Brown, 
6 Vet. App. 35, 39 (1993).
 
In January 2008, the Veteran testified during a hearing at 
the RO before the undersigned; a transcript of that hearing 
is of record.

In April 2008, the Board remanded the claims for addition 
development, specifically, to obtain records from a VA 
Medical Center (VAMC) and a Vet Center.  The Appeals 
Management Center (AMC) requested the records and received 
records from the VAMC and a letter from the Vet Center 
indicating they did not have any information regarding the 
Veteran.  In the January 2010 post-remand brief, the 
Veteran's representative wrote that a review of the claims 
file indicated that the agency of original jurisdiction (AOJ) 
"has complied with the Board's remand directive."  Thus, 
the Board finds that the AMC complied with its April 2008 
remand instructions.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 
(2009) ("substantial compliance" rather than "strict 
compliance" is required under Stegall) (citing Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999)).


FINDINGS OF FACT

1.  Prior to December 13, 2004, the Veteran had occupational 
and social impairment with deficiencies in most areas, but 
not total occupational and social impairment.

2.  From December 13, 2004 to August 14, 2006, the Veteran 
had occupational and social impairment with deficiencies in 
most areas, but not total occupational and social impairment.

3.  From August 14, 2006, the Veteran had occupational and 
social impairment with deficiencies in most areas, but not 
total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation for 
PTSD of 70 percent, but no higher, prior to December 13, 
2004, have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, 
Diagnostic Code 9411 (2009).

2.  The criteria for entitlement to an evaluation for PTSD of 
70 percent, but no higher, from December 13, 2004 to August 
14, 2006, have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b); 
38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411.

3.  The criteria for entitlement to an evaluation in excess 
of 70 percent for PTSD, from August 14, 2006, have not been 
met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

The claims for higher evaluations for PTSD arise from the 
Veteran's disagreement with the initial rating assigned after 
the grant of service connection for this disability.  The 
courts have held, and VA's General Counsel has agreed, that 
where an underlying claim for service connection has been 
granted and there is disagreement as to "downstream" 
questions, the claim has been substantiated and there is no 
need to provide additional VCAA notice or prejudice from 
absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has 
been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records and all accurately identified private and VA post-
service treatment records.  As noted above, the Board 
remanded the claims to obtain records identified by the 
Veteran during the hearing, the AMC requested all such 
records and received in response either the records 
themselves or a response indicating that there were no such 
records at the facility.  Moreover, the Veteran's 
representative indicated that the AMC had complied with the 
Board's remand instructions.

In addition, the Veteran was afforded a March 2003 and 
December 2004 VA-authorized examination as to his PTSD.  VA's 
duty to assist a Veteran includes providing a thorough and 
contemporaneous examination when the record does not 
adequately reveal the current state of the Veteran's 
disability. Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) 
(citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 
124). The record is inadequate and the need for a 
contemporaneous examination occurs when the evidence 
indicates that the current rating may be incorrect due to the 
passage of time and a possible increase in disability. Hart, 
21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997) ("Where the appellant complained of 
increased hearing loss two years after his last audiology 
examination, VA should have scheduled the appellant for 
another examination"). However, in an initial rating claim, 
the mere passage of time does not trigger VA's duty to 
provide additional medical examination unless there is 
allegation of deficiency in the evidence of record.  Hart, 21 
Vet. App. at 508 (citing Palczewski v. Nicholson, 21 Vet. 
App. 174, 182-83 (2007).  Here, there was no claim during the 
hearing or in the written materials that there is deficiency 
in the evidence of record or in the March 2003 or December 
2004 VA-authorized examinations, and the evidence discussed 
below, including these examinations, contains extensive 
details as to the severity of the Veteran's PTSD.  A remand 
for an additional examination would therefore be superfluous 
and unnecessary.
 
For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for higher ratings for the 
Veteran's PTSD are thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule). 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At the outset, the Board notes that the Veteran's claims stem 
from the appeal of the initial rating assigned when PTSD was 
granted in March 2003, effective the April 30, 2002 date of 
the claim for service connection for this disability.  The 
multiple subsequent increases in ratings, not all of which 
were made effective April 30, 2002, created "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As 
the Veteran has not expressed satisfaction with the assigned 
ratings and, indeed, has indicated a desire for higher 
ratings, the Board will consider whether higher ratings than 
those assigned are warranted at any point during the appeal 
period, as indicated by the issues listed on the title page.  
For the reasons below, the Board finds that a uniform rating 
of 70 percent throughout the appeal period is appropriate.

In this case, the Veteran's PTSD is evaluated under 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411; however, all psychiatric 
disorders other than eating disorders are rated under the 
general rating formula for mental disorders.  Under this 
general rating formula, a 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self- care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

A 70 percent rating is available for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is available for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

The use of the term "such as" in the rating criteria 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular disability 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV). That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness. 
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV). 
A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school). A score of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). A score of 51-60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers).  See Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, DC, American Psychiatric Association, 1994.

It appears that the AOJ assigned a 70 percent evaluation 
based upon the date of a letter drafted by TG.  However, 
there is no indication that TG evaluated the Veteran on that 
date.  Rather, the examiner stated that the Veteran had been 
seen since November 21, 2005, and that the condition was 
static.  The Board does not find that the dated that a letter 
is drafted to be of significance, particularly it is based 
upon evaluations on a date certain with clarification that 
the disorder is static.  

In this case, the evidence as to the severity of the 
Veteran's PTSD throughout the appeal period consists of 
private and VA medical records, the March 2003 and December 
2004 VA-authorized examinations reports, the Veteran's 
written statements and hearing testimony, and the August 2006 
letter of Dr. T.G., M.D., PhD, a VA clinical psychiatrist.

In his August 2006 letter, Dr. T.G. noted that the Veteran 
had been followed since November 2005, that his symptoms had 
remained static for the past five years, and that his 
symptoms included hyperarousal, severe social avoidance, 
intrusive memories of combat, nightmares, chronic sleep 
impairment, irritability, poor concentration and memory, 
hypervigilance, restricted affect, feelings of estrangement, 
and physical and somatic delusions which contribute to a 
notable potential for violence.  Dr. T.G. concluded that the 
Veteran is currently significantly disabled and unemployable 
due to his PTSD.

Dr. T.G.'s statements must be considered along with the other 
evidence of record.  While neither GAF scores nor physicians' 
characterization of a disability as severe are dispositive, 
the Board's review of the evidence reflects that, while there 
has been some variation of symptomatology during the appeal 
period, the Veteran's overall symptomatology and impairment 
is such that a 70 percent rating is warranted throughout the 
appeal period.  The March 2003 VA-authorized examination 
report dealt primarily with whether the Veteran's PTSD was 
related to service, and contained findings of depressed mood, 
irritable affect, and diminished focusing and concentration.  
Shortly thereafter, an April 2003 VA treatment note contained 
a mental status examination (MSE) with a diagnosis of severe 
PTSD and a GAF of 50, with the VA psychiatrist who prepared 
the note indicating that, in her opinion, a higher rating for 
the Veteran's PTSD was warranted.  A November 2003 VA 
treatment note containing a mental status examination noted a 
blunted affect.  The December 2004 VA-authorized examination 
report noted a constricted affect and a GAF of 57.  A 
detailed July 2005 biopsychosocial assessment contained a GAF 
score of 45.  A June 2006 VA psychiatric medication clinic 
note indicated mild psychomotor agitation, fair attention and 
concentration, but still hypervigilant and distractible, mild 
to moderate  memory impairment, and an anxious and sad, but 
stable, mood.  The GAF score was 39.

Thus, while the Veteran exhibited symptoms throughout the 
appeal period included some listed in the criteria for 30, 
50, and 70 percent ratings, most of the GAF scores were 
between 31 and 50, reflecting serious symptoms indicative of 
significant impairment.  A rating of 70 percent is therefore 
warranted from the April 30, 2002 effective date of the grant 
of service connection.  A higher, 100 percent rating is not 
warranted, however, because there has not been total and 
occupational impairment at any time during the appeal period.  
While the Veteran has been granted a total disability rating 
based on individual unemployability (TDIU) effective 
September 11, 2006, the date that Dr. T.G.'s letter was 
received, the standard for finding a Veteran unemployable is 
different than the standard for finding total occupational 
and social impairment.  Compare 38 C.F.R. § 4.16 with 
38 C.F.R. § 4.130.  Evidence of any symptoms listed in the 
criteria for a 100 percent rating is almost wholly absent 
throughout the appeal period, and there is otherwise no 
indication of total occupational and social impairment 
warranting such a rating.  The Veteran's thought processes 
were fair or good, behavior was not grossly inappropriate, he 
was able to perform activities of daily living including 
personal hygiene, he was oriented to time and place, and he 
did not have memory loss for names of relatives or his own 
name or occupational history.  For example, on the March 2003 
VA-authorized examination, the Veteran was clean and neat, 
oriented to time, place, person, and purpose, recent and 
remote memory were intact, there was no impairment of thought 
process or communication or inappropriate behavior, or 
abnormal speech.  On the December 2004 VA-authorized 
examination, the Veteran indicated that, after working for 26 
years for UPS, he had not worked for three years because of 
the pain in his back and right arm.  The Veteran denied 
suicidal or homicidal ideation or intent, he was oriented to 
person, time, place and purpose, judgment and insight were 
good, grooming and hygiene were average.  The July 2005 
biopsychosocial assessment noted appropriate grooming, 
cooperative behavior, normal speech and thought process, no 
suicidal or homicidal ideation or audio or visual 
hallucinations, fair insight and judgment, and orientation to 
person, place, and time.  Most recently, the April 2008 VA 
psychiatry medication clinic indicated mild psychomotor 
agitation, fair attention and concentration, only mild memory 
impairment, and no evidence of psychosis or immediate 
dangerousness.  During the Board hearing, the Veteran noted 
that his PTSD had worsened, that he did not like to go 
anywhere, was afraid of hurting "gang bangers" in his 
neighborhood, had suicidal thoughts, and experienced 
hallucinations.  However, the Veteran also testified that his 
daughter, to whom he was close had recently passed away, and 
he was close to his sons.  He also described getting out of 
his car to confront others during traffic jams.

Thus, while Dr. T.G. and the Veteran indicated that he 
experienced some of the symptomatology listed in the criteria 
for a 100 percent rating, the other evidence of record 
contains far more detailed descriptions of symptoms listed in 
the other criteria and indicating less than total 
occupational and social impairment required for a 100 percent 
rating.  Consequently, the preponderance of the evidence is 
against an evaluation higher than 70 percent throughout the 
appeal period.


Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. 2009).  The first question is whether the 
schedular rating adequately contemplates the Veteran's 
disability picture.  Thun, 22 Vet. App. at 115.  If the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  If the schedular evaluation does not contemplate 
the claimant's level of disability and symptomatology and is 
found inadequate, then the second inquiry is whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
governing norms.  If the Veteran's disability picture meets 
the second inquiry, then the third step is to refer the case 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the 
Veteran's PTSD are fully contemplated by the applicable 
rating criteria.  Moreover, the Veteran has indicated that 
disabilities other than PTSD have contributed to his 
unemployability.  Thus, consideration of whether the 
Veteran's disability picture exhibits other related factors 
such as those provided by the regulations as "governing 
norms" is not required.

As the preponderance of the evidence is against the claims 
for an evaluation higher than 70 percent for PTSD throughout 
the appeal period, the benefit-of-the-doubt doctrine is 
therefore inapplicable, and the claims for higher evaluations 
must therefore be denied to this extent.






ORDER

An evaluation of 70 percent for PTSD is warranted prior to 
December 13, 2004, subject to the legal authority governing 
the payment of compensation benefits.

An evaluation of 70 percent for PTSD is warranted from 
December 13, 2004 to August 14, 2006, subject to the legal 
authority governing the payment of compensation benefits.

An increased evaluation of PTSD from August 14, 2006, 
currently rated 70 percent disabling, is denied.




____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


